Fi a -
iSTRI
ANGUS]

PT CORT
1 } t a4 '
yh well

U.S.

ts
3
soo ry

IN THE UNITED STATES DISTRICT COURT

I 16
FOR THE SOUTHERN DISTRICT OF GEORGIA 2OISHAY 28 AM

AUGUSTA DIVISION cveng AL (Je00..
UNITED STATES OF AMERICA )
)
v. ) 1:19CR0037
)
GEORGE SMITH )
ORDER

Travis Saul having made application to the Court for a leave of absence, and it being
evident from the application that the provisions of Local Rule 83.9 have been complied with, and
no objections having been received;

IT IS HEREBY ORDERED that Travis Saul be granted leave of absence for the
following periods: June 26, 2019 through June 28, 2019; July 22, 2019 through July 29,

2019.

This J6%. of May, 2019.

 

 

DUDLEY BOWEN/JUDGE
UNITED STATES#DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
